Jfourtlj Court of
                                          Antonio,

                                         October 30. 2013


                                       No. 04-13-00242-CR
                                       No. G4-13-00243-CR

                                       James Michael Chin.
                                             Appellant

                                                 V.




                                        The Slate of Texas,
                                             Appellee


                      Trial Court Case No. 2012CR5328 and 201ICR7140


                                         ORDER

       The Court has reviewed the record and briefs in these appeals and has determined that
oral argument will not significantly aid it in determining the legal and factual issues presented in
the appeals. See Tex. R. App. P. 39.X. Therefore, all requests for oral argument are denied, and
the causes are advanced for ON BRIEFS submission on December 4. 2013. to the following
panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.    All parlies will he notified o\'
the Court's decision in these appeals in accordance with TEX. R. App. P. 48.


       Either parly may file a motion requesting [he Court lo reconsider ils determination that
oral argument will not signineanily aid the Court in determining the legal and factual issues
presented in the appeals. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of [his order.


       It is so ORDERED on October 30. 2013.



                                                              Qalhewnc Stone. Chief Justice


       IN WITNESS WHEREOF             have hereunto set my hand and a/fixed the seal o/the
court on this October 30. 2013.
                                                                                         /_